DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written in claim form and uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities.  Appropriate correction is required.

The specification recites a number of paragraphs which contain grammatical issues which render the meaning of the text unclear.
Paragraph [0062] recites “an asset an article”.
Paragraph [0063] recites “to apply a weights/addictive factors to articles”.
Paragraph [0064] recites “add additional a weight based”.

The use of the term TrueView (Paragraph [0069]), Dynamodb (Paragraph 80]), ElasticSearch (Paragraph [0080]), and neo4j (Paragraph [0080]) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
An ingestion engine in claim 8.
A priority model engine in claim 8.
An entity recognition engine in claim 8.
An ontology engine in claim 8.
A connection and risk engine in claim 8.
A score server in claim 8.
A keyword generator in claim 9.
A search server in claim 9.
An outputting component in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 2, 9, and 16, Claim 2 recites:
	performing a checksum indexing of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles; and 
	analyzing the article for portfolio relevance in response to determining the article is not one of the duplicate articles.

 Claims 9 and 16 appear to recite substantially similar claim limitations.  There is insufficient antecedent basis for this limitation in the claim.  The recited identification of duplicate articles is analyzing duplicate articles from the plurality of candidate articles.  The article is not part of the analysis as claimed.  For examination purposes this claim has been construed to mean -- performing a checksum indexing of the plurality of candidate articles and the article to identify duplicate articles of the plurality of candidate articles and the article --.


However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No structure has been identified as being clearly linked to explicitly recited functionality for performing these functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8, 12-14, 15, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin [2012/0016875] in view of Eastwood [2015/0012410].

With regard to claim 1 Jin teaches A computer-implemented method (Jin, ¶58 “a system, method, or computer program product”), comprising: 
	receiving an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	analyzing the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	determining one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”); 
	…; 
	determining a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	determining a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”); 
	generating a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determining whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … matching the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as 

With regard to claims 5, 12 and 19 the proposed combination further teaches wherein determining the connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”) comprises combining two or more of a connection type weight factor (Jin, ¶34 “a set of real-number weights of the corresponding interest vectors”), a number of shared relationships (Jin, ¶34 “an interest vector vi stores the user’s information retrieved from the ith social system”), a return correlation, a network proportionality constant, and a correlation proportionality constant (Jin, ¶34 “p is a real number called the personalization degree”).

With regard to claims 6, 13 and 20 the proposed combination further teaches wherein determining the connection-risk score for the article as it relates to the portfolio comprises determining vector distances between the one or more entities mentioned in the article and one or more assets in the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Note that one of ordinary skill in the art would recognize that the cosine similarity between two vectors measures the distance between those vectors).

providing the article to a user interface of a user client application running on a web browser, the article provided for display in association with the final score(Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).

With regard to claim 8 Jin teaches an apparatus (Jin, ¶58 “a system, method, or computer program product”), comprising: 
	an ingestion engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to receive an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	a priority model engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to analyze the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	an entity recognition engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to determine one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”); 
	an ontology engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to …; 
	determine a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	a connection and risk engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to determine a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”); and
	a score server (Jin, ¶62 “Computer program code for carrying out operations”) operative to generate a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determine whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … matching the one or more entities to one or more analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as taught by Eastwood) and being of interest to the user (as taught by Jin) would be displayed.

With regard to claim 15 Jin At least one non-transitory computer-readable storage medium comprising instructions that, when executed (Jin, ¶59 "Any , cause a system to: 
	receive an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	analyze the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	determine one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”); 
	…; 
	determine a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	determine a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”); 
	generate a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest- based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determine whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … match the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … match the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that .

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Eastwood, Karappusamy [WO2015/178943] and Yang [Intelligent Agents for Retrieving Chinese Web Financial News]
With regard to claims 2, 9, and 16 the proposed combination further teaches generating a plurality of keywords for the portfolio (Jin, ¶34 “each item in an interest vector vi is a pair consisting of a keyword t…”); 
	performing a keyword search using … to generate a plurality of candidate articles (Jin, ¶41 “forwards the query to the underlying search engine 116.  The search engine 116, via the data searcher 118, returns a list of webpages for the query”); 
	receiving the plurality of candidate articles (Jin, ¶41 “returns a list of webpages for the query”); 
	…; and 
	analyzing the article for portfolio relevance (Jin, ¶57 “determine which articles may be interesting to a certain subscriber”)…
	Jin does not explicitly teach performing a keyword search using the plurality of keywords to generate a plurality of candidate articles.  Yang teaches performing a keyword search using the plurality of keywords to generate a plurality of candidate articles (Yang, Page 289 section 1.3 “The search engine will then search for 
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the targeted searching concepts taught by Yang as it yields the predictable results of using the user profile to search for related news articles.  Within the proposed combination instead of the user having to manually enter a query as is done in Jin (figure 5. 504), the system may use the keywords within the user profile to initiate the query as taught by Yang, thereby enabling the system to initiate a search for relevant news articles without requiring user input beyond the generation of the initial user profile.
	Jin does not explicitly teach performing a checksum indexing of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles; and analyzing the article for portfolio relevance in response to determining the article is not one of the duplicate articles.
	Karuppusamy teaches performing a checksum (Karuppusamy, ¶11 “generating a checksum of a file”) indexing (Karuppusamy, ¶11 “The generated checksum of the file may be stored in a database”) of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles (Karuppusamy, ¶11 “the database may be periodically queried to identify any duplicate checksums of the file”); and 
	… in response to determining the article is not one of the duplicate articles (Karuppusamy, ¶11 “Upon identification of a duplicate checksum of the file, the file corresponding to the duplicate checksum may be deleted”).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the deduplication techniques taught by Karuppusamy as it yields the predictable results of reducing storage waste (Karuppusamy, ¶10).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Eastwood and Gray [20160267396].
	With regard to claims 3, 10, and 17 the proposed combination further teaches receiving user article evaluation metrics from user interactions with displayed articles (Jin, ¶44 “observes the user’s reactions and determines which results are useful to the user”); and 
	updating the … based on the received user article evaluation metrics (Jin, ¶25 “improve and update the user interest profiles 130 by learning from user feedback given through the user interface 132”).
	Jin does not explicitly teach updating the priority model.  Gray teaches updating the priority model (Gray, ¶81 “The model updating module 410 may include software and routines for updating the machine learning model 402 based on the new information retrieved”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed .

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Eastwood and Hertz [2003/0135445].
	With regard to claims 4, 11, and 18 the proposed combination further teaches wherein matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on the ontology model as the model described (Eastwood, ¶49-¶60) comprises mapping between the one or more entities and the one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”)…
Eastwood does not explicitly teach where the mapping is based on one or more of entity aliases, parent company relationships, and senior executive relationships.  Hertz teaches mapping between the one or more entities and the one or more investment holdings (Hertz, ¶14 “use specialized “named entity recognizers’ to determine which words refer to companies, places, and people, and to standardize these”) based on one or more of entity aliases (Hertz, ¶14 “to recognize that “IBM”, and “I.B.M”, and “International Business Machines” all refer to the same company).  Groups of equivalent words (e.g., “announced”, ‘Reported”, “released a report” can be initially determined using online thesauruses such as WordNet”), parent company relationships (Hertz, ¶23 “used to determine the relationships between different entities”; ¶36 “It may also be is reasonable to assume that some of the announcements , and senior executive relationships.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the matching techniques taught by Hertz as it would yield the predictable results of improving the system’s ability to correctly identify the companies affected by specific news articles (Hertz, ¶14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/AMANDA L WILLIS/Primary Examiner, Art Unit 2158